Title: From Alexander Hamilton to Caleb Swan, 26 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            Camp Sctoch Plains, May 26. 1800
          
          I send you some letters of the Adjutant & Ast A General respecting a claim of Lt McComb for compensation for services in that Department.
          I think 15 Ds. ⅌ Month will be an adequate allowance
          I request that you will cause the claim to be presented to the Accountant & if refused that You will have an appeal made to the Comptroller of the Treasury. The principle is the same as in the case of Capt Ellery upon which you will receive a letter of equal date with this—
          With &
          The P Master Gen
        